Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In response to amendment filed 09/02/2022, claims 1, 6-7, 10, 14, 16, 18-19, and 21-22 have been amended. No claims are new. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1)


In regards to claim 1, Fuentes teaches, A data summary system comprising: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted)
a user device including a user device processor and a user device memory; a system server including a system processor and a system memory; a communication link that operatively connects the user device and the system server… program instructions stored on at least one of the system memory and the user device memory, wherein the program instructions are executable by at least one of the system processor and the user device processor that, when executed, cause the data summary system to perform the steps of: (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12' to communicate with at least one other computing device.…Also see paragraph 51).
a unique identifier selection box displayed on the user device only after text has been selected, the unique identifier selection box comprising a plurality of unique identifiers, the plurality of unique identifiers comprising a respective category associated with …: (See fig. 13, paragraphs 27, 50-52, 59, processor executing instructions. Also see figs. 6-7 and paragraphs 36-37, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Claimed “unique identifier” is equivalent to label in Fuentes (i.e. fig. 7, “QuarterlyRevenueByMarket”, “Market”, “Amount”). Further looking at tutorial description in left side of figs. 6-7, it is evidently clear that box only appears when the text has been highlighted or selected. The tutorial description in the figure states, “From the open document(s), select example text snippets that you want to extract. To label an example, right click the selected text and choose ‘Add Example with New Label’ or ‘Label Example As’”. Given that box only contains two options that corresponds to what to do with the selected text, it would not make sense to have the box being able to be viewed when no text has been selected. Lastly, Fuentes’s invention only accepts text selection and no other type of content as invention is focused on how to improve Information extraction (IE). Also see fig. 6, (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”). Also see paragraph 1, IE has emerged as a critical building block in a wide range of enterprise applications, including financial risk analysis, social media analytics and regulatory compliance. ))
a unique identifier activation box displayed on the user device (Claim is silent with respect to what exactly is “unique identifier activation box”. Rest of the claimed limitations do not further recite this feature. Please see “Response to arguments” section for further explanation. See fig. 6-7, extraction plan view 633/733 contains hierarchical drop down menu boxes “QuarterlyRevenueByMarket”, “Market”, Amount” that when selected (square box with + in it), expands or activates the unique identifier selection such that subitems (i.e. claimed user-identified information) associated with the selection are displayed. In fig. 7, unique identifiers “QuarterlyRevenueByMarket” and “Market” are displayed in a expanded view (square box with – in it) while “Amount” is displayed in a collapsed view (square box with + in it)).
receiving a dataset, the dataset including user-identified information, unique identifiers selected from the plurality of unique identifiers of the unique identifier selection box and that are associated with the user-identified information…; storing the user-identified information and the selected unique identifiers; and  (See fig. 6, paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Specifically looking at right side (Extraction Plan View) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”).
automatically generate a summary including the user-identified information associated with activated unique identifiers. (Specifically looking at right side (Extraction Plan View (claimed summary)) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected by user from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”). In fig. 7, user selects one of the labels to be added to the Extraction Plan View. Also, at least labels “QuarterlyRevenueByMarket” and “Market” are activated/expanded)
Fuentes does not teach, receiving a dataset, the dataset including…a user identifier as well as “legal research” labels/unique identifiers specifically. 
However, Hershowitz further teaches, receiving a dataset, the dataset including…a user identifier (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.
unique identifiers comprising … associated with legal research (See paragraphs 133, the Legal Knowledge system 106 can automatically assign a Quote Bundle a name. For example, the Legal Knowledge system 106 can assign a name based on the first quotation added to the Quote Bundle…fig. 20, paragraph 148, “Campaign Finance” legal research label. Also see abstract) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 2, Fuentes-Hershowitz teaches the data summary system of claim 1.
Fuentes does not specifically teach, wherein the step of storing includes storing the user-identified information and the unique identifier in a user profile based on the user identifier.
Hershowitz further teaches, wherein the step of storing includes storing the user-identified information and the unique identifier in a user profile based on the user identifier. (See Hershowitz fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include user profile taught by Hershowitz because associating user selected data (specifically, quote from document) with user profile grants user unique ownership of the selected data (i.e. collection of quotes). Such linkage allows user to back track previously created data, and create opportunity for user to provide access rights for sharing/hiding the selected data with other users (Hershowitz, paragraph 64), thus expanding usability of the user gathered information.


In regards to claim 3, Fuentes-Hershowitz teaches the data summary system of claim 1.
Fuentes does not specifically teach, wherein the program instructions, when executed, further cause the data summary system to perform a step of: linking the source document and the user-identified information
However, Hershowitz further teaches, wherein the program instructions, when executed, further cause the data summary system to perform a step of: linking the source document and the user-identified information. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the specific page(s) associated with the quotation…paragraph 122, the Legal Knowledge system 106 may be able to match the quotation with documents contained in one or more databases)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 4, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the plurality of unique identifiers includes predefined unique identifiers. (Claim is silent with respect to what exactly constitutes unique identifiers being “predefined”. See Fuentes fig. 7, during display of box after selection of text, predefined unique identifiers (e.g. Quarter, Market, Amount) are displayed for selection)

In regards to claim 5, Fuentes-Hershowitz teaches the data summary system of claim 1, 
Fuentes does not specifically teach, wherein the program instructions, when executed, further cause the data summary system to perform steps of: receiving custom information input by a user under a selected unique identifier of the plurality of unique identifiers; and storing the custom information in the user profile
However, Hershowitz further teaches, wherein the program instructions, when executed, further cause the data summary system to perform steps of: receiving custom information input by a user under a selected unique identifier of the plurality of unique identifiers; and storing the custom information in the user profile. (See Hershowitz figs. 19-20, and associated paragraphs summary includes tags and notes annotation. Also see paragraph 52, 66, 67, annotation databases…paragraph 61. The user profile can also include user created content, such as documents, quotes, annotations,)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 6, Fuentes-Hershowitz teaches the data summary system of claim 5.
Fuentes does not specifically teach, wherein the step of generating the summary includes prioritizing the custom information relative to the user-identified information
However, Hershowitz further teaches, wherein the step of generating the summary includes prioritizing the custom information relative to the user-identified information. (Claim is not clear on what exactly constitutes “prioritizing the custom information”. Under the broadest reasonable interpretation, Examiner assumes it’s significance in UI aspect. Looking at fig. 19 of Hershowitz, header “Tags” and “Notes” are emphasized and has largest font size. Furthermore, definition and relational annotations 1914/1916 are prioritized over quotes that layout overlays the quote section.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15). Furthermore, prioritizing customization tools allows user to efficiently perform legal research.


In regards to claim 7, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the program instructions, when executed, further cause the data summary system to perform a step of: providing the generated summary to the user device.  (See Fuentes fig. 7)

In regards to claim 8, Fuentes-Hershowitz teaches the data summary system of claim 1
Fuentes does not specifically teach, wherein the program instructions, when executed, further cause the data summary system to perform a step of: aggregating multiple summaries.
However, Hershowitz further teaches, wherein the program instructions, when executed, further cause the data summary system to perform a step of: aggregating multiple summaries. (See Hershowitz fig. 19, display of list of user selected quotes/text segments. Also see Hershowitz fig. 1, paragraph 63, Quote bundle DB 124 having collection of quotes)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).

In regards to claim 9, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the program instructions, when executed, further cause the data summary system to perform a step of. generating a split screen display including a source document comprising at least a portion of the user-identified information and a summary generated by the data summary system. (See Fuentes fig. 3, 6-7, split screen (text editor 331 and extraction plan view 333) 

Claims 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1), and further in view of Amento et al. (US 20100251295 A1)


In regards to claim 10, Fuentes teaches, A method implemented by a data summary system comprising a user device, a system server, and a communication link that operatively connects the user device and the system server, the method comprising steps of: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted. See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof… paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12' to communicate with at least one other computing device.…Also see paragraph 51)
the user device displaying a unique identifier selection box comprising a plurality of unique identifiers upon a user selecting text within a source document; (See paragraph 27, steps performed or utilized on server/client computer, or combination of both. Also see figs. 6-7 and paragraphs 36-37, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Claimed “unique identifier” is equivalent to label in Fuentes (i.e. fig. 7, “QuarterlyRevenueByMarket”, “Market”, “Amount”))
…the dataset including the user-identified information comprising the selected text, a unique identifier of the plurality of unique identifiers that is a topic or category …, and that is further associated with the selected text of the user-identified information…; the at least one system server storing the user-identified information and the unique identifier …; and (See paragraph 27, steps performed or utilized on server/client computer, or combination of both. See fig. 6, paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Specifically looking at right side (Extraction Plan View) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”. Also see paragraph 1, IE has emerged as a critical building block in a wide range of enterprise applications, including financial risk analysis, social media analytics and regulatory compliance)).
the system server generating a summary of the dataset displayed on a single screen and arranged in a plurality of sections, with at least one of the plurality of sections being defined by the unique identifier, and including the user-identified information. (See paragraph 27, steps performed or utilized on server/client computer, or combination of both. Specifically looking at right side (Extraction Plan View (claimed summary)) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected by user from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”). In fig. 7, user selects one of the labels to be added to the Extraction Plan View)
Fuentes does not specifically teach, dataset including…a user identifier; unique identifiers that is … associated with legal research; storing the user-identified information and the unique identifier in a user profile based on the user identifier
However, Hershowitz further teaches, dataset including…a user identifier; storing the user-identified information and the unique identifier in a user profile based on the user identifier (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
unique identifiers that is … associated with legal research; (See paragraphs 133, the Legal Knowledge system 106 can automatically assign a Quote Bundle a name. For example, the Legal Knowledge system 106 can assign a name based on the first quotation added to the Quote Bundle…fig. 20, paragraph 148, “Campaign Finance” legal research label. Also see abstract) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include method taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).
Fuentes- Hershowitz does not specifically teach, the system server receiving a dataset from the user device via the communication link…the system server retrieving the dataset;
However, Amento further teaches, the system server receiving a dataset from the user device via the communication link…the system server retrieving the dataset; (See figs. 1-3, paragraph 11, receiving, at a media server, a request from a first user to create a media content summary including select segments of media content…paragraph 19, The user request 142 may include user specified criteria 144. The user specified criteria 144 may include a time constraint 146 and a content type 148. Also see fig. 4, step 404, server also receives viewer annotation data associated with content) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes-Hershowitz to further include transmission of input data to server for performing request taught by Amento because allowing the server to perform heavy duty can achieve faster result as well as preserve processing power on user’s device. 


In regards to claim 12, Fuentes-Hershowitz-Amento teaches the method of claim 10.
Fuentes does not specifically teach, wherein the method further comprises a step of: the system server linking the source document and the user-identified information
However, Hershowitz further teaches, wherein the method further comprises a step of: the system server linking the source document and the user-identified information. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the specific page(s) associated with the quotation…paragraph 122, the Legal Knowledge system 106 may be able to match the quotation with documents contained in one or more databases)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include method taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 13, Fuentes-Hershowitz-Amento teaches the method of claim 10, wherein the plurality of unique identifiers includes predefined unique identifiers. (Claim is silent with respect to what exactly constitutes unique identifiers being “predefined”. See Fuentes fig. 7, during display of box after selection of text, predefined unique identifiers (e.g. Quarter, Market, Amount) are displayed for selection)

In regards to claim 14, Fuentes-Hershowitz-Amento teaches the method of claim 10.
Fuentes does not specifically teach, wherein the method further comprises a steps of 5Application No. 14/215,843Docket 163588.00003 Amendment Dated August 9, 2018 the system server receiving custom information input by a user under the unique identifier; and the system server storing the custom information in the user profile.
However, Hershowitz further teaches,  wherein the method further comprises a steps of 5Application No. 14/215,843Docket 163588.00003 Amendment Dated August 9, 2018 the system server receiving custom information input by a user under the unique identifier; and the system server storing the custom information in the user profile. (See Hershowitz figs. 19-20, and associated paragraphs summary includes tags and notes annotation. Also see paragraph 52, 66, 67, annotation databases…paragraph 61. The user profile can also include user created content, such as documents, quotes, annotations,)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include method taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 15, Fuentes-Hershowitz-Amento teaches the method of claim 14.
Fuentes does not specifically teach, wherein the step of generating the summary includes prioritizing the custom information above the user-identified information.
However, Hershowitz further teaches, wherein the step of generating the summary includes prioritizing the custom information above the user-identified information. (Claim is not clear on what exactly constitutes “prioritizing the custom information”. Under the broadest reasonable interpretation, Examiner assumes it’s significance in UI aspect. Looking at fig. 19 of Hershowitz, header “Tags” and “Notes” are emphasized and has largest font size. Furthermore, definition and relational annotations 1914/1916 are prioritized over quotes that layout overlays the quote section. )
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include method taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15). Furthermore, prioritizing customization tools allows user to efficiently perform legal research. 


In regards to claim 16, Fuentes-Hershowitz-Amento teaches the method of claim 10, wherein the method further comprises a step of: the system server providing the generated summary to the user device (See Fuentes fig. 7)

In regards to claim 17, Fuentes-Hershowitz-Amento teaches the method of claim 10.
Fuentes does not specifically teach, wherein the method further comprises a step of: the system server aggregating multiple summaries.
However, Hershowitz further teaches, wherein the method further comprises a step of: the system server aggregating multiple summaries. (See Hershowitz fig. 19, display of list of user selected quotes/text segments. Also see Hershowitz fig. 1, paragraph 63, Quote bundle DB 124 having collection of quotes)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include method taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 18, Fuentes-Hershowitz-Amento teaches the method of claim 10, wherein the method further comprises a step of: the system server generating a split screen display including the source document and the summary generated by the system. (See Fuentes fig. 3, 6-7, split screen (text editor 331 and extraction plan view 333)


Allowable Subject Matter
Claims 19-22 are allowed over prior art.


Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
With regards to claim 1, applicant argues, 

    PNG
    media_image1.png
    104
    653
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Claim further does not elaborate what exactly “unique identifier activation box” is and does, and merely recites that there is a “box” being displayed on the user device and nothing more. Also, limitation, “automatically generate a summary including…associated with activated unique identifiers” is silent whether “activated” unique identifiers come from “unique identifier activation box”. Also, original specification is silent with providing explicit definition of “unique identifier activation box”. Examiner interprets said box as drop-down menu boxes displayed adjacently to each of the unique identifier labels shown in at least fig. 7 of Fuente. Selection either deactivates or activates the user-identified information associated with unique identifier label. Examiner suggests further amending the claims to use the term “filter” when further clarifying “unique identifier activation box”. Such clarification will overcome combination of Fuente-Hershowitz.
Next, applicant argues that the Office fails to provide a proper reason to combine the prior art. Examiner respectfully disagrees. Examiner notes that motivation to combine, “achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research” is not merely potential result of the combination, but also benefits (i.e. facilitating the research and writing process) that can be achieved that can lead a person of ordinary skilled in the art to make such combination. Furthermore, reason to combine the prior art is being supported by paragraphs 14-15 of Hershowitz. Thus, this overcomes applicant’s assertion that Examiner “did not provide a citation in support [of the finding”. Applicant states, “Fuentes is directed merely toward an improved method of information extraction, and has nothing to do with document composition or legal research”. Examiner disagrees with this statement and paragraph 1 of Fuentes disclose, “Information extraction (IE) refers to the problem of extracting structured information from unstructured or semi-structured text. It has been well-studied in the realm of Natural Language Processing. In recent years, IE has emerged as a critical building block in a wide range of enterprise applications, including financial risk analysis, social media analytics and regulatory compliance”. Not only Fuentes’s system can be applied toward legal research, figures 4-7 of Fuentes is clearly involved with document composition (i.e. putting copied quotes from source document together under user selected category). There is a clear rational underpinning with support, and that is, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15). With applicant’s argument regards to combination of Amento, simple substitution of performing Fuente’s method of generating a summary via device (e.g. local) versus over a server as taught in Amento is not a substantial reconstruction nor change the basic principle of Fuentes. It would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include transmission of input data to server for performing request taught by Amento because allowing the server to perform heavy duty can achieve faster result as well as preserve processing power on user’s device. There is no particular modification being done to the information extraction function of Fuentes. The only modification is setting destination of where information extraction function of Fuentes is performed. Thus, Examiner does not agree with applicant’s assertion that basic principle of operation is changed because core principle or inventive concept of Fuentes is not affected.

With regards to claim 10, applicant argues, 

    PNG
    media_image2.png
    162
    647
    media_image2.png
    Greyscale

Examiner respectfully disagrees.
Fuentes discloses claimed dataset that includes user-identified information comprising the selected text, a unique identifier of the plurality of unique identifiers that is a topic or category, and Hershowitz further fills remaining deficiency by disclosing “legal research” as well as further including “user identifier” in a single dataset. While combination of Fuentes-Hershowitz disclose the specifics of the claimed ‘dataset’, they do not disclose server retrieving the dataset such that summary can be generated from the server side. Amento further fills the deficiency where server retrieves data from the user device side and creates a summary using these data (see above rejection). While applicant provides piecemeal analysis of each of the references, it is really the combination of Fuentes-Hershowitz-Amento that discloses claimed limitations as a whole. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually one by one where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177